Rabin, J.,
dissents and votes to affirm the order under review, with the following memorandum: In view of the mischief to be corrected, it seems plain that the intent of the Legislature in amending section 1943 of the Penal Law in 1964 was limited to out-of-State convictions (People v. Dold, 45 Misc 2d 52; People v. Beckwith, 45 Misc 2d 759). In my opinion, *676the language used by 'the Legislature, “ previous convictions in this or any other State,” even though ostensibly clear in its purport, has to be read in light of the existing condition which the Legislature sought to remedy (McKinney’s Cons. Laws of N. Y., Book 1, Statutes, § 76, “ Statutes too clear for construction ”, pp. 127, 130: “ But the fact that the words used are not ambiguous does not prohibit the courts from considering the surrounding circumstances, the canons of construction, acts in pari materia, and other considerations indicating the legislative intent, it is clear intent, not clear language, which precludes further investigation as to the interpretation of a statute”). In any event,, the People should have the right of review by the court of last resort on the question of whether the amendatory language did other than that which was intended by the Legislature (People v. Reed, 276 N. Y. 5).